Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 1 of 17 PageID #: 133


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 TIMOTHY MERLE WOLF, JR.,                         )
                                                  )
                Plaintiff,                        )
                                                  )
        V.                                        )              No. 4:20-CV-458 SPM
                                                  )
 ST. CHARLES COUNTY, et al.,                      )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Timothy Merle Wolf, Jr.,

(registration no. 1132446), an inmate currently incarcerated at Algoa Correctional Center, for leave

to commence this action without payment of the required filing fee. For the reasons stated below,

the Court finds that plaintiff does not have sufficient funds to pay the entire filing fee and will

assess an initial partial filing fee of$33.67. See 28 U.S.C. § 1915(b)(l). Furthermore, based upon

a review of the complaint, the Court finds that the complaint should be dismissed pursuant to 28

U.S.C. § 1915(e)(2)(B).

                                      28 U.S.C. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 2 of 17 PageID #: 134


payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id

        Plaintiff has submitted an affidavit and a certified copy of his prison account statement for

the six-month period immediately preceding the submission of his complaint. A review of

plaintiffs account indicates an average monthly deposit of $168.39. Plaintiff has insufficient funds

to pay the entire filing fee. Accordingly, the Court will assess an initial partial filing fee of $33.67.

                                         28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. An action is frivolous

if"it lacks an arguable basis in eitherlaw or in fact." Neitzke v. Williams, 490 U.S. 319,328 (1989).

An action is malicious when it is undertaken for the purpose of harassing litigants and not for the

purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C.

1987), ajf'd 826 F.2d 1059_(4th Cir. 1987).

        To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements." Id at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id at 1950-51. This is a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Id at 1950. The plaintiff is required to plead facts that show more than the "mere

possibility of misconduct." Id The Court must review the factual allegations in the complaint "to

determine if they plausibly suggest an entitlement to relief." Id at 1951. When faced with



                                                  -2-
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 3 of 17 PageID #: 135


alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiffs proffered conclusion is the most plausible or whether it is more

likely that no misconduct occurred. Id at 1950, 1951-52.

                         The Complaint and Supplements to the Complaint

        Plaintiff, Timothy Merle Wolf, Jr., brings this action pursuant to 42 U.S.C. § 1983 alleging

violations of his civil rights. He names the following individuals and entities as defendants in this

action: St. Charles County; Nicholas Martin (St. Charles County Police Officer, Fugitive Unit);

Darren Baker (St. Charles County Police Officer, Fugitive Unit); Mikki Morris (Detective, St.

Charles County Sheriffs Department); Unknown Prosecutor; and Various Unknown Employees. 1

Plaintiff brings this action against defendants in their official capacities only.

        Plaintiff asserts that he was arrested on or about March 16, 2017, in St. Charles, Missouri.

He claims that at the time of his arrest, he was "assaulted," although plaintiff does not provide any

factual information relative to the purported "assault," such as what exactly occurred or which

defendant allegedly "assaulted" him and ifhe suffered injuries at the time of his arrest. He merely

states he had "damage to face" without stating more.

        Plaintiff asserts that a federal supervised release revocation warrant had been issued for his

arrest on March 14, 2017, and he believes that instead of being taken into state custody and held

there, he should have immediately been taken into federal custody after his arrest on March 16,

201 7. He claims that he was not taken into federal custody for his supervised release revocation

violation until January 28, 2020, and he did not have a bond hearing on that violation until January

31, 2020.




1
 Plaintiff does not provide any identifying information regarding these "Unknown Employees" at the St. Charles
Department of Corrections or how they purportedly violated his civil rights. To that extent, they are subject to
dismissal. See infra.


                                                       -3-
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 4 of 17 PageID #: 136


       Plaintiff alleges that as soon as he was taken into custody at the St. Charles Department of

Corrections on March 16, 2017, he was told he was being detained on the supervised release

revocation warrant. Thus, he was not immediately charged with any state offenses or arraigned in

state court. He claims his custody status was eventually changed to state custody after being

charged with state offenses and arraigned with state charges. Plaintiff believes that defendants

falsely imprisoned him, "maliciously prosecuted him," and that the state court lacked jurisdiction

over the three cases under which he was eventually convicted because of the false imprisonment.

       Plaintiff seeks to overturn his convictions in state court, as well as compensatory and

punitive damages.

                      Plaintiff's Criminal Background in Federal Court

       On January 29, 2010, in front of the Honorable Henry Edward Autrey, plaintiff plead guilty

to possession of pseudoephedrine with intent to manufacture methamphetamine in violation of 21

U.S.C. § 841(c)(l) and punishable under 21 U.S.C. § 841(c). United States v. Wolf,No. 4:09CR707

HEA (E.D.Mo). On April 27, 2010, the Court sentenced movant to a total term of 87 months'

imprisonment and two years of supervised release. Id.

       Supervision of plaintiff commenced on July 1, 2015. On January 15, 2016, a report was

filed by his United States Probation Officer requesting that his substance abuse counseling

condition be suspended. It was reported that plaintiff had successfully completed the Residential

Drug Abuse Program during his incarceration, and he had, since his release from confinement,

continued to maintain full-time employment, negative urine specimens (for illicit substances), and

attended monthly Narcotics Anonymous groups. Thus, on that date, the condition that plaintiff

attend substance abuse counseling was suspended. United States v. Wolf, No. 4:09CR707 HEA

(E.D.Mo).




                                               -4-
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 5 of 17 PageID #: 137


          On January 19, 2017, plaintiffs United States Probation Officer reported that plaintiff had

violated his supervised release conditions by using methamphetamine. The Officer stated in his

report:

          On January 7, 2017, this officer was contacted by the offender who indicated on
          January 6, ,2017, his girlfriend Marivic Basas had died while they were using
          methamphetamine. The offender indicated they both had been using
          methamphetamine for two days. On the second day he woke up next to his girlfriend
          and observed she was not breathing. The offender called 911; emergency first
          responders responded to the call but were unable to revive Basas. The offender
          admitted that he had used methamphetamine on one previous occasion. This officer
          contacted the St. Charles County Sheriffs Department detective who handled this
          case and the investigation. The detective confirmed this information and indicated
          it did not appear the offender would be charged with any wrongdoing.

          Based on the offender's mental state related to the trauma of his girlfriend dying,
          and his relapse with controlled substances, it is requested a modification for mental
          health treatment be granted.

Id Plaintiffs Probation Officer additionally recommended having plaintiff attend one individual

integrated substance abuse/mental health counseling meeting a week and participate in random

urine testing. Plaintiff agreed to the proposed modifications and waived a hearing on the modified

conditions. The Court ordered the change in conditions. Id

          On March 14, 2017, the United States Probation Officer in charge of plaintiffs supervision

recommended issuing a warrant for plaintiffs arrest for three violations of the terms of his

supervised release. The Officer stated:

          On January 7, 2017, this officer was contacted by the offender who indicated on
          January 6, 2017, his girlfriend Marivic Basas had died while they were using
          methamphetamine. The offender indicated they both had been using
          methamphetamine for two days. On the second day, he woke up next to his
          girlfriend and observed she was not breathing. First Responders responded to the
          call but were unable to revive Basas. The offender admitted he had used
          methamphetamine on one previous occasion.

          According to St. Charles County Detectives this is still an open death investigation
          and they are currently unable to provide any further information. As a result of this
          violation, the offender was provided with integrated treatment for dual disorders.




                                                  -5-
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 6 of 17 PageID #: 138


       On March 13, 201 7, this officer made contact with the offender at the Wentzville
       Police Department. During this meeting, the offender admitted to continued use of
       methamphetamine. In addition, a glass vial of clear fluid was located in the
       offender's vehicle. When questioned about this vial, the offender indicated it was
       steroids that he had been using. The offender indicated he no longer uses this drug.

       On March 12, 2017, this officer attempted to make contact with the offender at his
       sister's residence, which was his reported address. The offender's sister indicated
       she had kicked the offender out of the residence due to erratic behavior. She
       indicated that she did not know where the offender was residing; however, she
       would try and get the offender to call this officer.

       On March 13, 2017, this officer met with the offender at the Wentzville Police
       Department. The offender indicated he had met a girl at the casino and has been
       staying at her house. The offender was unable to provide an address of this location.
       When asked where he was staying this evening, the offender indicated he would be
       staying at a hotel. The offender did not know which hotel he would be staying.

       When interviewed about this violation, the offender indicated that he had been
       staying at different locations with people that he has met. The offender indicated
       he was unable to provide any of these addresses. The offender did not provide a
       reason for not responding to messages left by this officer. As the offender is unable
       to provide a permanent address, this officer is unable to locate the offender when
       needed.

        The offender admitted that he has been using methamphetamine with friends for
        the last two months. In addition, the offender indicated he has not used in the last
        two weeks.

 United States v. Wolf, No. 4:09CR707 HEA (E.D.Mo). On March 14, 2017, the District Court

issued a warrant for plaintiff's arrest.

        On January 10, 2020, the United States Probation Officer in charge of plaintiffs

supervision filed a first amended petition for warrant or summons for offender under supervision.

The Probation Officer sought a new warrant for plaintiffs arrest based on the culmination of

plaintiffs criminal history in state court:

        According to St. Charles County Circuit Court records, a probable cause statement
        was presented to the prosecuting attorney's office advising the offender, on or about
        January 6, 2017, knowingly caused the death of his 39 year old girlfriend by means
        of blunt force resulting in closed head trauma. The offender was the only person
        with the victim after 8:00pm on January 5, 2017. The victim's 16 year old daughter,
        last saw her eating dinner. The victim's 18 year old son, heard yelling and "loud
        thumps" between 1:00am and 4:00am, coming from the victim's, and the offender's


                                                -6-
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 7 of 17 PageID #: 139


       room. The offender indicated he had an argument with the victim the evening of
       January 5, 2017. The offender and the victim's children admitted the relationship
       between them was volatile and they argued daily. The offender admitted that he
       used methamphetamine and steroids. A liquid steroid was seized from the master
       bathroom adjoining the offender's bedroom on January 6, 2017.

       On April 3, 2018, the offender pled guilty to Involuntary Manslaughter on an Alford
       Plea. The St. Charles County Circuit Court case number is 1711-CR01215-0l. The
       offender was sentenced to 7 years in Missouri Department of Corrections to run
       consecutively with docket numbers 1711-CR01319-01 and 1711-CR02748-0l.

       The warrant was executed on January 10, 2020, and on January 15, 2020, an order for

application for writ of habeas corpus ad prosequendum was filed seeking to remove plaintiff from

Ozark Correctional Center in order to appear in the District Court.

       Plaintiff was charged with the following supervised release violations: (1) committing a

federal, state, or local crime; (2) unlawfully possessing a controlled substance; (3) use of a

controlled substance; (3) failure to submit to a drug test; (4) failure to refrain from use of alcohol

and failure to purchase or distribute any controlled substances; (5) failure to notify his probation

officer at least ten days prior to change in residence or employment; and (6) failure to refrain from

associating with persons engaged in criminal activity. He plead guilty to charges (1-3) on February

6, 2020 and was sentenced to time served. United States v. Wolf, No. 4:09CR707 HEA (E.D.Mo).

Plaintiff was then returned to the custody of the State of Missouri.

                   Plaintiff's Criminal Background in the State of Missouri

        On April 5, 2017, a complaint was filed against plaintiff in St. Charles County Court

charging plaintiff with murder in the second degree and possession of a controlled substance. State

v. Wolf, No. 1711-CR01215 (1 I th Judicial Circuit, St. Charles County Court). The complaint was

based on a probable cause statement filed by Detective Mikki Morris, with the St. Charles County

Police Department, which stated:

       On or about 1/06/2017 at 35 Hickory Ln, O'Fallon, MO 63366 in St. Charles
       County, MO Timothy M. Wolf, Jr. did knowingly cause the death of M.B., his 39
       year old girlfriend, by means of blunt force resulting in closed head trauma.


                                                -7-
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 8 of 17 PageID #: 140



       As documented in the medical examiner's report. Timothy M. Wolf, Jr. was the
       only person with M. B. after 8:00 pm., 01-05-2017, when M.B.'s 16 year old
       daughter, M.V.C., last saw her eating dinner, until 10:06 a.m., 01-06-2017, when
       paramedics arrived on scene. M.A.C., M.B.'s 18 year old son, heard yelling and
       "loud thumps" between 1:00 a.m.-4:00 a.m. 01-06-2017 coming from Timothy M.
       Wolf, Jr. and M.B.'s bedroom. Timothy M. Wolf, Jr. told law enforcement, he and
       M.B. had an argument the evening of 01-05-2017.

       Timothy M. Wolf, Jr., as well as M.B.'s children, admit the relationship between
       him and M.B. was volatile and they argued daily.

       Timothy, M. Wolf, Jr. is an admitted and known methamphetamine and steroid
       user. The liquid steroid was seized from the master bathroom adjoining Timothy
       M. Wolf, Jr.'s bedroom 01-06-2017.

       The lab report confirmed the substance to be: Methyldienolone.

       I have reasonable grounds to believe that the defendant will not appear upon the
       summons or is a danger to the crime victim, the community or any other person
       because:

       Timothy M. Wolf, Jr. has an extensive criminal history mostly for
       methamphetamine possession, distribution, and possession of methamphetamine
       precursors. He is currently incarcerated on a Probation Violation warrant. We are
       also awaiting lab results for an additional steroids charge. P&P is also considering
       additional violation charges.

State v. Wolf, No. 1711-CR01215 (1 I th Judicial Circuit, St. Charles County Court).

       Plaintiff was sentenced to seven (7) years in the Missouri Department of Corrections on

April 3, 2018, after making an Alford plea to the charge of manslaughter. State v. Wolf, No. l 711-

CR01215-0l (11 th Judicial Circuit, St. Charles County Court). His sentence of imprisonment was

to run consecutively with the sentences imposed in State v. Wolf, No. 1711-CR01319-01 (11 th

Judicial Circuit, St. Charles County Court) and State v. Wolf, No. 1711-CR02748-01 (11 th Judicial

Circuit, St. Charles County Court).

       On April 10, 2017, a complaint was filed against plaintiff for possession of a controlled

substance. State v. Wolf, No. 1711-01319 (11 th Judicial Circuit, St. Charles County Court). The




                                               - 8-
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 9 of 17 PageID #: 141


complaint was based on a probable cause statement filed by Sergeant Marshall, with the St. Charles

County Police Department, which stated:

       On or about 03/13/2017 at 1019 Schroeder Parkway, Wentzville, MO in St. Charles
       County, MO, in the county of St. Charles, Wolf knowingly and unlawfully
       possessed Testosterone, a Schedule 3 controlled substance.

       Upon Wolf arriving for a meeting with his federal probation officer, TC, TC
       searched Wolfs vehicle which is a condition of Wolfs parole. The vehicle
       searched was Wolfs and there was no one else in the vehicle at the time of
       occurrence. When asked about the substance by TC, Wolf stated "it's
       Testosterone". TC advised this detective Wolf has no legal justification for
       possessing this controlled substance.

       The lab report confirmed the substance to be Testosterone.

State v. Wolf, No. 1711-01319 (11th Judicial Circuit, St. Charles County Court). Plaintiff plead

guilty on April 3, 2018, to possession of a controlled substance and was sentenced to six (7) years

in the Missouri Department of Corrections to be served consecutive with the sentence imposed in

State v. Wolf, No. 1711-CR01215-01 (11 th Judicial Circuit, St. Charles County Court) and

concurrent with the sentenced imposed in State v. Wolf, No. 1711-CR02748-01 (11th Judicial

Circuit, St. Charles County Court).

       On August 14, 2017, a complaint was filed against plaintiff for felony stealing. State v.

Wolf, No. 1711-CR02748 (11th Judicial Circuit, St. Charles County Court). The complaint was

based on a probable cause statement filed by Zac Jenkins, an Investigator with the Special

Investigations Criminal Unit of the Missouri Division of Employment Security, which stated:

        1. I have probable cause to believe that from 03/04/17 through 03/25/17, Timothy
       Merle Wolf Jr. committed one or more criminal offenses, to wit the Class D felony
       of Stealing by Deceit in violation of Section 570.030, R.S.Mo. Mr. Wolf is a white
       male, born on ...and is 5'8 tall weighing 170 pounds with BLU eyes. Mr. Wolf
       committed this crime while living at 35 Hickory Lane,
       O'Fallon, MO 63366.

       2. Timothy Merle Wolf applied for and received unemployment insurance (UI)
       benefits while working for Superior Wreck Rebuilders. AT&T phone records for
       Wolfs telephone number (636) 219-8355 confim that Wolf accessed the Missouri
       Division of Employment Security (MODES) Interactive Voice Response (IVR)


                                               -9-
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 10 of 17 PageID #: 142


       system via telephone for the week ending 03/04/ 17. According to Superior Wreck
       Rebuilders Wolfhad worked 18.25 hours and earned gross wages totaling $182.00
       for work he performed that week. Per MODES records when certifying his weekly
       claim for benefits Wolf reported to MODES that he had been unemployed the week
       ending 03/04/17 and had no earnings to report. Central Bank records confirm that
       Wolf subsequently received an additional $119.00 in UI benefits was not lawfully
       entitled. Wolf received his UI benefits onto Missouri Access MasterCard ending
       9449 by Central Bank.

       3. After becoming incarcerated in the St. Charles County Correctional Facility on
       03/16/17, Wolf and his sister Tathany Ann Fritz, are heard on recorded telephone
       calls from the St. Charles County Correctional Facility conspiring together to
       unlawfully obtain UI benefits while Wolf remained in custody. With Wolfs
       permission Fritz used Wolf personal identifying information (PII) including name,
       social security number, date of birth and personal identification number (PIN) to
       access Wolfs UI claim by telephone via the Interactive Voice Response (IVR)
       system. Sprint phone records for Fritz's telephone number (636-312-1226) confirm
       and by using Wolfs PII, Fritz accessed the MODES IVR system via telephone and
       filed two weekly UI claims for the weeks ending 03/18/17 & 03/25/17. When
       certifying the weekly claim for benefits Fritz certified that Wolf was able, available
       and searching for full-time work while he was incarcerated. Per Central Bank
       records Wolf and Fritz subsequently received additional UI benefits to which they
       were not lawfully entitled totaling $640.00. All UI funds were loaded onto Wolfs
       Missouri Access MasterCard ending 9449 by Central Bank.

       4. The culmination of Wolf failing to report his gross weekly earnings for the week
       ending 03/04/17 by purporting that he was unemployed when in fact he had been
       working and the weekly certifications he conspired with Fritz to file weekly claims
       by certifying that he was able and available for work while incarcerated caused
       Wolf to unlawfully receive additional UI benefits that he was not lawfully entitled
       totaling $759.00.

       5. During a face-to-face interview with Wolf on 05/26/17, at approximately 10:36
       hours, after being advised of his Miranda Rights Wolf said he did not know if
       anyone had been filing weekly UI claims while he had been incarcerated. Wolf said
       he would look into it and get back to me. Wolf did not speak of any work he had
       done at Superior Wreck Rebuilders.

State v. Wolf, No. l 71 l-CR02748 (11 th Judicial Circuit, St. Charles County Court). Plaintiff plead

guilty on April 3, 2018, to possession of a controlled substance and was sentenced to seven (7)

years in the Missouri Department of Corrections to be served concurrent with the sentences

imposed in State v. Wolf, No. 1711-CR01215-0l (11 th Judicial Circuit, St. Charles County Court)

and State v. Wolf, No. 1711-CR013 l 9-01 (11 th Judicial Circuit, St. Charles County Court).



                                               - 10 -
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 11 of 17 PageID #: 143


         On October 23, 2020, plaintiff filed a post-conviction motion to vacate his sentences

entered in Case Nos. 1711-CR-1215-01, 1319-01 and 02748-01. Wolfv. State, No. 2011-CC-1061

(11 th Judicial Circuit, St. Charles County Court). The Court initially denied plaintiffs pro se

motion to vacate on November 25, 2020, and plaintiff immediately filed an appeal of the denial.

However, on November 25, 2020, the Missouri Public Defender's Office entered their appearance

on behalf of plaintiff and sought reconsideration of the motion to vacate. The motion to reconsider

is set for hearing on March 15, 2021. Id The appeal of the denial of the motion to vacate is

currently awaiting ruling of the motion for reconsideration. See Wolf v. State of Missouri, No.

ED109326 (Mo.Ct.App. 2020).

         Plaintiffs arguments in his motion to vacate mirror those brought in the present action.

                                                    Discussion

         Plaintiffs claims have been somewhat difficult to discern in this action, but after reading

his complaint, as well as his post-conviction motions filed in his state criminal actions, it is clear

that he is attempting to overturn his convictions in state court, in addition to collecting damages,

by claiming that the state court unlawfully held him between the time of his arrest on March 16,

2017 and the time he was charged with state court violations on April 5, 2017. 2

         He is essentially asserting that because the St. Charles County deputies arrested him on a

warrant for a federal supervised release violation, his state court convictions in 2018 were entered


2
  The first sovereign to take physical custody of a defendant retains "primary jurisdiction" until releasing that
jurisdiction. See United States v. Cole, 416 F.3d 894, 897 (8th Cir. 2005) ("As between the state and federal
sovereigns, primary jurisdiction over a person is generally determined by which one first obtains custody of, or
arrests, the person."). "Generally, a sovereign can only relinquish primary jurisdiction in one of four ways: 1) release
on bail, 2) dismissal of charges, 3) parole, or 4) expiration of sentence." Id. It appears that Missouri state court had
primary jurisdiction over plaintiff when it took him into custody on March 16, 2017. At that time, he remained in the
state's custody until he was taken by writ into the custody of the federal government to be prosecuted for his
supervised release revocation on or about January 15, 2020, pursuant to the writ of habeas corpus ad prosequendum.
Yet, even the transfer of physical control over petitioner's custody did not terminate Missouri's primary jurisdiction
 over petitioner. See United States v. Hayes, 535 F.3d 907, 909-10 (8th Cir. 2008) (federal sentence did not
 commence during or after the period of writ of habeas corpus prosequendum but rather after service of state
sentence).



                                                        - 11 -
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 12 of 17 PageID #: 144


without jurisdiction, because he believes that he should have been transferred to federal custody

immediately upon his arrest. He claims that he was unlawfully imprisoned by defendants for the

time period between March 16, 2017 and April 5, 2017, at which time he was formally charged

with murder in the second degree. However, he brings his claims against defendants in their official

capacities only.

       Naming a government official in his or her official capacity in the equivalent of naming

the government entity that employs him or her, which in this case is St. Charles County. Will v.

Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). The complaint does not state a claim of

municipal liability. "[I]t is well established 'that a municipality cannot be held liable on a

respondeat superior theory, that is, solely because it employs a tortfeasor."' Johnson v. Douglas

County Medical Dept., 725 F.3d 825, 828 (8th Cir. 2013) (quoting Atkinson v. City of Mountain

View, Mo., 709 F.3d 1201, 1214 (8th Cir. 2013)). Liability under § 1983 may attach to a

municipality if the constitutional violation resulted from: (1) an official municipal policy, (2) an

unofficial custom, or (3) a deliberately indifferent failure to train or supervise. Monell v. Dept. of

Social Services ofCity ofNew York, 436 U.S. 658, 690-91 (1978); City ofCanton, Ohio v. Harris,

489 U.S. 378,388 (1989).

        Here, the complaint contains no non-conclusory allegations tending to show a direct causal

link between any official municipal policy or unofficial custom of St. Charles County and the

alleged constitutional violations, nor are there any non-conclusory allegations of a failure to train

or supervise. While a pro se pleading is to be liberally construed, it still must allege specific facts

which, if proven true, would entitle the plaintiff to some legal relief against the named defendant(s)

under some cognizable legal theory. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980).

"Threadbare recitations of the elements of a cause of action, supported by mere conclusory




                                                - 12 -
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 13 of 17 PageID #: 145


statements, do not suffice." Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-51 (2009. Thus, plaintiffs

claims against defendants must be dismissed.

       Even if plaintiff had brought claims against defendants in their individual capacities, his

claims would still be subject to dismissal. Plaintiff fails to allege how each defendant was

personally involved in or directly responsible for the alleged constitutional violations. Instead,

plaintiff merely lists their names in the complaint and then states that "defendants" collectively

violated his rights. "Liability under § 1983 requires a causal link to, and direct responsibility for,

the alleged deprivation of rights." Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see

Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under§ 1983 where

plaintiff fails to allege defendant was personally involved in or directly responsible for incidents

that injured plaintiff); Boyd v. Knox, 4 7 F .3d 966, 968 (8th Cir. 1995) (respondeat superior theory

inapplicable in§ 1983 suits).

       The Court, for example, must point out that although plaintiff states that he was

"assaulted," he has not stated what kind of assault he was subjected to or which of the defendants

allegedly "assaulted" him. Additionally, he has failed to provide any facts relating to the alleged

assault, except to state in a conclusory manner that he had damage to his face. Unfortunately this

is not enough to state a claim under 42 U.S.C. § 1983.

       Whether force is excessive under the Fourth Amendment requires a determination of

whether or not law enforcement officers' actions are "objectively reasonable in light of the facts

and circumstances confronting them, without regard to their underlying intent or motivation."

Ellison v. Lesher, 796 F.3d 910,916 (8 th Cir. 2015). Factors that are relevant to the reasonableness

of an officer's conduct include "the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight." Burnikel v. Fong, 886 F.3d 706, 710 (8 th Cir. 2018).



                                                - 13 -
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 14 of 17 PageID #: 146


"However, not every push or shove, even if it may later seem unnecessary in the peace of a judge's

chambers, violates the Fourth Amendment." Robinson v. Hawkins, 937 F.3d 1128, 1135-36 (8 th

Cir. 2019). To that end, law enforcement officers undoubtedly have a right to use some degree of

physical force, or threat of physical force, to affect a lawful seizure. Chambers v. Pennycook, 641

F.3d 898, 907 (8 th Cir. 2011). "A de minimis use of force is insufficient to support a claim, and it

may well be that most plaintiffs showing only de minimis injury can show only a corresponding

de minims use of force." Robinson, 937 F.3d at 1136.

       As plaintiff has failed to provide any factual underpinnings relative to his claim for

"assault," the Court cannot find that his claim for force was excessive in light of the circumstances

provided.

       Similarly, plaintiff has not properly brought a case for malicious prosecution against the

Unknown Prosecutor in this action. Plaintiffs conclusory statement that he was subject to

"malicious prosecution" is not enough to substantiate a claim for relief in this case. Additionally,

the doctrine of prosecutorial immunity bars plaintiffs claims against a prosecutor because it is

well established that prosecutors have absolute immunity from claims for damages for acts

performed within their official authority. See Myersv. Morris, 810 F.2d 1437, 1446 (8th Cir. 1987).

       "Prosecutors are protected by absolute immunity from civil liability under § 1983 for

prosecutorial functions such as the initiation and pursuit of a criminal prosecution, the presentation

of the state's case at trial, and other conduct that is intimately associated with the judicial process.

Buckley v. Fitzsimmons, 509 U.S. 259, 268-71 (1993); see also Schenk v. Chavis, 461 F.3d 1043,

1046 (8th Cir. 2006) ("The acts of preparing, signing, and filing a criminal complaint constitute

prosecutorial functions, as they are advocacy on behalf of the government.").

       Prosecutorial immunity also applies to officials who perform prosecutorial functions such

as initiating administrative or quasi-criminal proceedings. See, e.g., Butz v. Economou, 438 U.S.



                                                 - 14 -
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 15 of 17 PageID #: 147


478, 515 (1978); see also Smith v. Power, 346 F.3d 740 (7th Cir. 2003) (assistant city attorney

who initiated proceedings to demolish a building under the city building code is entitled

to prosecutorial immunity). When an attorney is absolutely immune from liability for prosecuting

an individual, that attorney cannot be held liable for conspiring to violate that individual's

constitutional rights. Reasonover v. St. Louis County, Mo., 447 F.3d 569, 579-80 (8th Cir. 2006).

       There is no question that all of the prosecutors who filed charges against plaintiff in his

state and federal court actions are entitled to prosecutorial immunity. Plaintiffs "[a]llegations of

improper motive in the performance ofprosecutorial functions will not defeat immunity." Powers

v. City of Ferguson, 229 F. Supp. 3d 894, 899 (E.D. Mo. Jan. 17, 2017). Moreover, "[p]ublic

policy dictates that prosecutors be immune from common-law suits for malicious prosecution."

Jackson v. Tyson, 2008 WL 5377877, at *4 (E.D. Mo. Dec. 19, 2008) (quoting Imbler v.

Pachtman, 424 U.S. 409, 422 (1976)). Without absolute immunity, the threat of civil rights suits

would undermine the performance of a prosecutor's duties. Id.

       Additionally, plaintiffs assertions regarding his unlawful detention, alleged false

imprisonment and malicious prosecution in violation of the Fourth Amendment are barred by the

doctrine set forth in Heckv. Humphrey, 512 U.S. 477 (1994). There, the Supreme Court held that

a plaintiff may not recover damages in a § 1983 suit where a judgment in his favor would

necessarily imply the invalidity of his conviction or sentence unless the conviction or sentence is

reversed, expunged, or called into question by issuance of a writ of habeas corpus. Heck, 512 U.S.

at 486-87; see also Edwards v. Balisok, 520 U.S. 641,648 (1997) (applying Heck rule in a§ 1983

suit seeking declaratory relief); Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996) (according

to Heck, if a criminal conviction arising from the same facts still stands and is fundamentally

inconsistent with the conduct for which § 1983 damages are sought, the § 1983 action must be

dismissed).



                                               - 15 -
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 16 of 17 PageID #: 148


       Here, plaintiff does not assert that his criminal convictions have been set aside or otherwise

held invalid. In fact, as shown supra, plaintiffs post-conviction proceedings are still ongoing.

       Plaintiff's claims here arise from the same facts as his criminal convictions, and address

the validity of his arrest, related criminal proceedings, and convictions. If plaintiff's detention was

illegal it could undermine the validity of his conviction. This result is impossible under Heck. See

Anderson v. Franklin County, Mo., 192 F.3d 1125, 1131 (8th Cir. 1999) (section 1983 claims of

false arrest and false imprisonment should be dismissed as Heck-barred).

       Last, plaintiff's assertions that he is entitled to release from confinement are more properly

brought in habeas corpus, pursuant to 28 U.S.C. § 2254. As plaintiff is still exhausting his state

remedies with respect to his post-conviction relief claims in his state criminal proceedings, his

claims for habeas corpus are not yet cognizable.

       Given the aforementioned, plaintiff's claims for relief must be denied. See 28 U.S.C. §

1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

        IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $33.67

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

        IT IS FURTHER ORDERED that plaintiff's motion for appointment of counsel [Doc.

#4] is DENIED AS MOOT.



                                                - 16 -
Case: 4:20-cv-00458-SPM Doc. #: 12 Filed: 02/23/21 Page: 17 of 17 PageID #: 149


      IT IS FURTHER ORDERED that plaintiff's motion for subpoena [Doc. #7] is DENIED

AS MOOT.

      An Order of Dismissal will accompany this Memorandum and Order.
                1ne.1I
      Dated t h i s ~ day of February, 2021.


                                           ~~~ RNNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                           - 17 -
